SECTION 16 POWER OF ATTORNEY The undersigned hereby appoints J. Philip Hart, Mark M. Murphy and S.J. Olander, Jr. as the undersigned's true and lawful attorneys-in-fact, each individually with the power to: (1)	execute for and on behalf of the undersigned, in the undersigned's capacity as an executive officer and/or director of Cornerstone Realty Income Trust, Inc. (the "Company"), Forms 3, 4 and 5 in accordance with Section 16(a) of the Securities Exchange Act of 1934 and the rules thereunder; and (2)	do and perform any and all acts for and on behalf of the undersigned which may be necessary or desirable to complete and execute or to amend any such Form 3, 4 or 5 and timely file such form with the United States Securities and Exchange Commission, the New York Stock Exchange, Nasdaq and/or similar authority.
